DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 19, 2020 has been entered. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 17, 2018 and March 19, 2020 were filed on and after the mailing date of the Application on July 17, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on July 17, 2018.  These drawings are accepted by the Office.
Response to Amendment
Amendments filed December 18, 2020 are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims, drawings and specification are entered.

Response to Arguments
Applicant’s arguments, see Remarks page 6, filed December 18, 2020, with respect to Claims 1 -15 rejection under the 35 U.S.C. 112(a), as failing to comply with the written description requirement and under the 35 U.S.C. 112(b), as failing to set forth the subject matter which the inventor or a joint inventor regards as the invention, have been fully considered and are persuasive in view of the amendments.  The rejection under the 35 U.S.C. 112(a) and 112(b) of Claims 1-15 has been withdrawn. 

Applicant’s arguments, see Remarks pages 6-8, filed December 18, 2020, with respect to claims 1-12 and 15 rejection under the 35 U.S.C. §102(a)(1) as being anticipated by Park et al. (U.S. Patent Application Publication 2014/0354469A1 hereinafter “Park”), claim 13 rejection under the 35 U.S.C. §103 as being  unpatentable over Park and claim 14 rejection under 35 U.S.C. §103 as being unpatentable over Park in view of Bjorke (U. S. Patent 4816834 hereinafter “Bjorke”)  have been fully considered 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  	
Regarding independent claim 1 as amended, none of the prior art of record discloses in combination “A radar device”, particularly characterized by the features of “a clock generator configured to:
output a transmission clock, output a reception clock at a second time point after a delay from a first time point at which the transmission clock is outputted, and generate a notification signal when the delay has a minimum value;
a transmitter configured to emit a transmission signal based on the transmission clock;
a receiver configured to receive an echo signal corresponding to the transmission signal and generate a first signal corresponding to the echo signal based on the reception clock; and
a signal processor configured to:
obtain a third time point at which the delay has the minimum value based
on the notification signal, obtain a fourth time point at which the echo signal is received by the receiver based on the first signal, obtain the delay based on the third time point and the fourth time point, and obtain data associated with a location of a target based on the delay, wherein within a period in which the delay between the first time point and the second time point changes, the delay has one of different values, and the minimum value is a smallest value among the different values and wherein a first path of the notification signal transmitted from the clock generator to the signal processor is shorter than a second path of the first signal transmitted from the receiver to the signal processor”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The Art on the record teaches some of the claimed features but fails to at least teach “a first path of the notification signal transmitted from the clock generator to the signal processor is shorter than a second path of the first signal transmitted from the receiver to the signal processor”.

In that the dependent claims 2-10 and 15 depend ultimately from allowable, independent claim 1, these dependent claims 2-10 and 15 are allowable for, at least, the reasons for which independent claim 1 is allowable.

Regarding independent claim 11 as amended, none of the prior art of record discloses in combination “A radar device”, particularly characterized by the features of “a transmitter configured to emit a transmission signal based on a transmission clock outputted at a first time point; 
a receiver configured to generate a first signal, both based on a reception clock outputted at a second time point and on an echo signal, after a delay from the first time point; 
a clock generator configured to output the transmission clock and the reception clock and to generate a notification signal when the delay has a minimum value; and a signal processor configured to obtain the delay based on both the notification signal and the first signal, and to obtain data associated with a location of a target based on the delay, a first path of the notification signal transmitted from the clock generator to the signal processor is shorter than a second path of the first signal transmitted from the receiver to the signal processor”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The Art on the record teaches some of the claimed features but fails to at least teach “a first path of the notification signal transmitted from the clock generator to the signal processor is shorter than a second path of the first signal transmitted from the receiver to the signal processor”.

In that the dependent claims 12-14 depend ultimately from allowable, independent claim 11, these dependent claims 12-14 are allowable for, at least, the reasons for which independent claim 11 is allowable.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. United State Patent 10641883B2 teaches a pulse radar device and operating method thereof;
Kim et al. United State Patent Application Publication 2009/0116302A1 teaches a semiconductor memory device can a desired internal clock in consideration of a delay time of an actual clock/data path;
Fournier et al. United State Patent 4014021 teaches a radar for short range measurements;
Lewis et al. United State Patent 4359735 teaches a multi-sampling-channel pulse compressor;
Fukuhara et al. United State Patent 5565870 teaches a radar apparatus with determination of presence of target reflections;
McCorkle United State Patent 5764551 teaches a fast high-signal-to-noise ratio equivalent time processor;
Sakai et al. United State Patent Application Publication 2011/0012774A1 teaches a range finder, shape measuring device, and methods for them;
Kim United State Patent Application Publication 2016/0223645A1 teaches a vehicle radar system and method for controlling the same;
Matsuoka United State Patent Application Publication 2004/0196175A1 teaches a pulse radar device;
Ikeda United State Patent Application Publication 2007/0024493A1 teaches a pulse radar system;
Hiromori et al. United State Patent Application Publication 2005/0001758A1 teaches a radar includes a transmission signal processing system, a reception signal processing system, an auxiliary signal processing system, a transmission-signal input unit, and a search determination unit.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648


/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648